Case 1-1/-40013-nhl Doc lil Filed 06/03/19 Entered 06/03/19 19:50°43

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

x
In re:
Bracha Cab Corp. et. al., Chapter 11
Case No. 17-46613-nhl
Debtors. Jointly Administered

 

x
Bracha Cab Comp, Dabri Trans Corp, Dovber Cab Corp,
Fit Taxi, Com, ackhel Cab Corp, Jarub Tans Corp, Lechaim
Cab Corp, Merab Cab Corp, NY Canteen Taxi Corp,
Ny Energy Taxi Corp, NY Genesis Taxi Corp,
NY Stance Taxi Corp, NY Tint Taxi Corp,
Somyash Taxi Corp, and Tamar Cab Corp,
Plaintiffs,
v.

The Estate of Jacob Elberg, JEB Management Corp,
SHEFA Funding LLC, Royal One Real Estate LLC, and
Royal Real Estate Management, LLC,

Defendants.

 

NOTICE OF MOTION OF DEBTORS FOR AN ORDER
APPROVING THE SETTLEMENT BETWEEN THE DEBTORS, THE
DEFENDANTS, AND CAPITAL ONE EQUIPMENT FINANCE CORP.

Please take notice that Bracha Cab Corp., Dovber Cab Corp., Dabri Trans Corp., Merab
Cab Corp., Fit Taxi Corp., Somyash Taxi Corp., NY Canteen Taxi Corp., Lechaim Cab Corp.,
Tamar Cab Corp., NY Genesis Taxi Corp., NY Tint Taxi Corp., NY Stance Taxi Corp., NY
Energy Taxi Corp., Jackhel Cab Corp., debtors and debtors and debtor-in-possession,
(“Debtors”), by their attorneys, Rosenberg, Musso & Weiner, LLP, will move this Court before
the Honorable Nancy Hershey Lord, United States Bankruptcy Judge, at the United States
Bankruptcy Court, 271 Cadman Plaza East, Brooklyn, New York 11201, Courtroom 3577, on
June 27, 2019 at 2:30 p.m. or as soon thereafter as counsel may be heard, for an order pursuant
to Federal Rule of Bankruptcy Procedure 9019 approving the settlement agreement (the
“Settlement Agreement”) annexed as Exhibit A between the Debtors, the Defendants, and
Capital One Equipment Finance Corp. f/k/a All Points Capital Corp, d/b/a Capital One Taxi
Medallion Finance (“COTMF”), authorizing Tamar Pewzner, as co-executor of the Estate of
Jacob Elberg to remit the amounts to COTMF provided for in the Settlement Agreement, and
directing JP Morgan Chase to release any hold on such funds so that the payment to COTMF can

be made.
Case 1-1/-40015-nhl Doc lit Filed Vo/Os/ly Entered OO/Os/ly Loin0i4o0

PLEASE TAKE FURTHER NOTICE, that objections to the Application and/or
responsive papers, if any, must be in writing, must conform to the requirements of the
Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the Local Rules of the United
States Bankruptcy Court for the Eastern District of New York and must be filed on or before
June 20, 2019 with the Clerk of the Bankruptcy Court (with a copy to Chambers), and served so
as to be received by the attorneys for the Debtors, Rosenberg, Musso & Weiner, 26 Court Street,
Suite 2211, Brooklyn, New York 11242, Attention: Bruce Weiner, Esq., on the attorneys for the
Defendants, Brett Berman, Esq., Fox Rothschild LLP, 101 Park Avenue, Suite 1700, New York,
New York, 10178, and Charles Liebman, Esq., Johnson Liebman LLP, 305 Broadway, Suite 801,
New York, New York 10007, the attorneys for Esma Elberg, Robert W. Piken, Esq., Piken and
Piken , 630 Third Avenue, New York, New York 10017, and the attorneys for the Capital One,
Jonathan Forstot, Esq., Troutman Sanders LLP, 875 Third Avenue, New York, New York 10022,
on or before June 20, 2019 at 5:00 p.m. Parties with legal representation shall file with the court:
(a) (i) through the Bankruptcy Court’s electronic filing system (in accordance with General Order
M-182) which may be accessed through the internet at https://ecf.nyeb.uscourts.gov and (ii) in
portable document format (PDF) using Adobe Exchange software for conversion, or (b) if a party
is unable to file electronically, such party shall submit the response or objection in PDF format
on a diskette in an envelope with the case name, case number and title of document: or (c) ifa
party is unable to file electronically or use PDF format, such party shall submit the response or
objection on a diskette in either Word, Word Perfect, or DOS test (ASCID format.

PLEASE TAKE FURTHER NOTICE, that the failure of any objecting person or entity
receiving Notice to file an Objection thereto on a timely basis may be a bar to the assertion of any

Objection to the Application.

Dated: Brooklyn, New York ROSENBERG, MUSSO & WEINER, LLP
June 3, 2019 Attorneys for the Debtors
By:/s/

 

Bruce Weiner

26 Court Street, Suite 2211
Brooklyn, New York 11242
(718) 855-6840
Case 1-1/-4001ls5-nhAl Doc lili Filed Oo/Us/ly Entered OO/Os/ly 1Loio0'46

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:
Bracha Cab Corp. et. al., Chapter 11
Debtors. Case No. 17-46613-nhl
Jointly Administered
x

 

Bracha Cab Corp, Dabri Trans Corp, Dovber Cab Corp,

Fit Taxi, Corp, Jackhel Cab Corp, Jarub Tans Corp, Lechaim
Cab Corp, Merab Cab Corp, NY Canteen Taxi Corp,

Ny Energy Taxi Corp, NY Genesis Taxi Corp,

NY Stance Taxi Corp, NY Tint Taxi Corp,

Somyash Taxi Corp, and Tamar Cab Corp,

Plaintiffs,
v.
The Estate of Jacob Elberg, JEB Management Corp,
SHEFA Funding LLC, Royal One Real Estate LLC, and
Royal Real Estate Management, LLC,

Defendants.

 

APPLICATION IN SUPPORT OF MOTION
TO APPROVE SETTLEMENT
Bracha Cab Corp., Dovber Cab Corp., Dabri Trans Corp., Merab Cab Corp., Fit Taxi
Corp., Somyash Taxi Corp., NY Canteen Taxi Corp., Lechaim Cab Corp., Tamar Cab Corp., NY
Genesis Taxi Corp., NY Tint Taxi Corp., NY Stance Taxi Corp., NY Energy Taxi Corp., Jackhel
Cab Corp., debtors and debtors and debtor-in-possession, (“Debtors”), by their attorneys,
Rosenberg, Musso & Weiner, LLP, respectfully represents:
BACKGROUND

1. On December 8, 2017 (“Filing Date”), Bracha Cab Corp., Dovber Cab Corp.,
Case 1-1/-4001ls0-nhAl Doc lili Filed Oo/Us/ly Entered Qo/Os/1y Lolo0l4o

Dabri Trans Corp., Merab Cab Corp., Fit Taxi Corp., Tamar Cab Corp., and NY Genesis Taxi
Corp. filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code. On December
11, 2017, Jarub Trans Corp., Somyash Taxi Corp., NY Canteen Taxi Corp., Lechaim Cab Corp.,
Tamar Cab Corp., NY Genesis Taxi Corp., NY Tint Taxi Corp., NY Stance Taxi Corp., NY
Energy Taxi Corp., Jackhel Cab Corp. filed voluntary petitions for relief under chapter 11 of the
Bankruptcy Code.

2. On January 19, 2018, this Court entered an order procedurally consolidating the
cases filed by the Debtors and directing that they be jointly administered by the Court.

3. The Debtors have continued to manage and operate their businesses pursuant to
sections 1107 and 1108 of the Bankruptcy Code. No committees, trustees, or examiners have
been appointed.

4, The Debtors! collectively own 29 licenses to operate taxi cabs in the City of New
York (the “Medallions”). Capital One Equipment Finance Corp. f/k/a All Points Capital Corp,
d/b/a Capital One Taxi Medallion Finance (“COTMF”) has a perfected security interest in the
Medallions pursuant to loans made by COTMF to the Debtors in August 1, 2012. Defendant JEB
Management Corp. (“JEB”), and Jacob Elberg guaranteed all of the loans. COTMF filed a proof
of claim in each of the Debtors’ cases, which claims aggregate to $23,090,309.51.

5. At the time that COTMF made the loans Jacob Elberg was the sole shareholder

and officer of all of the Debtors and he was the 50% shareholder of record of Jarub.” Jacob

 

' Jarub was one of the entities that filed a chapter 11 petition, but it is not included in the term
“Debtors” for the purposes of this motion and it is not a party to the Settlement Agreement.

? The other 50% of the shares of Jarub are subject to a recovery action brought by the Estate of
Jacob Elberg in the Surrogate's Court, Kings County.
Case 1-1/-4001ls5-nhAl Doc lili Filed Oo/Us/ly Entered OO/Os/ly 1Loio0'46

Elberg was also the sole shareholder and officer of JEB. On December 20, 2013, Jacob Elberg
died. The loans made by COTMF matured on January 1, 2015, and have not been paid. On or
about June 9, 2015, COTMF presented a claim against the Estate of Jacob Elberg in the amount
of $23,140,074.86.

6. On February 13, 2018, COTMF filed a motion for relief from the automatic stay
or, alternatively, dismissal of the Debtors’ cases. That motion is still pending before the Court.

On February 16, 2018, the Debtors and Jarub filed a motion for authorization to use COTMF’s
cash collateral. The Debtors, and Jarub, entered into a cash collateral stipulation with COTMF,
which stipulation was approved by the Court by order dated June 4, 2018. The cash collateral
stipulation provided that COTMF has a valid, perfected and enforceable first priority lien on and
security interest in and to the Medallions. The cash collateral stipulation also provided that the
Debtors would make adequate protection payments to COTMF.

7. On May 25, 2018, the Debtors filed this adversary proceeding against the
Defendants, including The Estate of Jacob Elberg and JEB, seeking to recover approximately
$20,818,110.00 as the proceeds of unpaid loans from the Debtors to Jacob Elberg. By order dated
this Court referred this adversary proceeding and the Debtors’ dispute with COTMF to mediation
and appointed Lori Lapin Jones (the “Mediator”) as mediator. On November 28, 2018, COTMF,
the Debtors, The Estate of Jacob Elberg, JEB, and SHEFA Finding LLC (“SHEFA”) attended a
mediation session with the Mediator and agreed to resolve all the disputes and claims among and
between them.

8. The agreement among and between COTMF, the Debtors’, the Estate of Jacob

Elberg, JEB, and SHEFA is set forth in the agreement annexed as Exhibit A (the “Settlement

 

3 As stated above, Jarub is not a party to the Settlement Agreement.
Case 1-1/-40015-nhl Doc lit Filed Vo/Os/ly Entered OO/Os/ly Loin0i4o0

Agreement”). The Settlement Agreement provides that the Estate of Jacob Elberg, JEB, and
SHEFA shall pay to COTMF $10,710,000.00, the Debtors shall transfer all of the Medallions to
COTMF pursuant to section 363(f) of the Bankruptcy Code free and clear of any liens, claims,
and encumbrances, the obligations owed by Jarub to COTMF shall be transferred to the Estate of
Jacob Elberg, the Estate of Jacob Elberg, JEB, and SHEFA shall deposit $200,000.00 in an
escrow account which COTMF may draw on to cover its fees and expenses in the event that
Ruben Elberg, or a related person or entity, asserts any new claims against COTMF or related
party as a result of this settlement, the Debtors, shall pay any outstanding TIF and other TLC
charges relating to the Medallions, the Debtors shall transfer any remaining funds on deposit with
COTMF or any of its affiliates to another bank and close any open accounts, and COTMF shail
assign to the Estate of Jacob Elberg its judgment against Ruben Elberg and all of its claims
against Merill Transit, Inc., Spindle Cab Corp., and Jarub. The Settlement Agreement grants the
Debtors, other a release from all claims against them by COTMF. The Settlement Agreement
provides that if this Court requires it, Tamar Pewzner, as executor of the Estate of Jacob Elberg,
will diligently seek approval of this Settlement Agreement from the Surrogate’s Court, Kings
County. The parties to this Settlement Agreement submit that such approval is not necessary and
that this Adversary Proceeding, and the agreement to mediate together with this Court’s order
directing mediation, gives this Court sufficient jurisdiction over the Estate of Jacob Elberg to
approve this Settlement Agreement and authorize the parties to the Settlement Agreement to
execute any documents and take all steps necessary to effectuate the Settlement Agreement,
including authorizing Tamar Pewzner, as co-executor of the Estate of Jacob Elberg to remit the
$10,710,000.00 and directing JP Morgan Chase to release any hold on such funds so that the

payment to COTMF can be made.
Case 1-1/-4001ls0-nhAl Doc lili Filed Oo/Us/ly Entered Qo/Os/1y Lolo0l4o

9. The Debtors submit that the Settlement Agreement is in the best interests of the
Debtors’ estates and certainly falls above the lowest level of reasonableness. The Debtors owe
more than $23 million to COTMF. The Debtors do not generate sufficient income to propose a
viable reorganization plan to pay COTMF. Without the Settlement Agreement COTMF is likely
to prevail in its motion to vacate the stay which would have resulted in COTMF repossession all
of the Medallions. The only assets left to the Debtors would be the claims in this adversary
proceeding, but COTMF also has claims against the Estate of Jacob Elberg and JEB. Under the
Settlement Agreement, the Estate of Jacob Elberg, JEB, and SHEFA shall pay to COTMF
$10,710,000.00 which is effectively a recovery by the Debtors of that amount without the costs
and risks of litigation. Further, a repossession of the Medallions by COTMF would leave the
Debtors with no money to fund the litigation against the Defendants. The Settlement Agreement
allows the Debtors to keep their cash on hand and resolves all the issues in the Debtors’ cases
without any further costs or risks.

BASIS FOR THE RELIEF REQUESTED

10. Federal Rule of Bankruptcy Procedure 9019 (a) permits this Court to approve a
compromise or settlement. The Rule provides:

(a) Compromise. On motion by the trustee and after notice and a
hearing the court may approve a compromise or settlement. Notice
shall be given to creditors, the United States Trustee, the debtor, and
indenture trustees as provided in Rule 2002 and to any other entity
as the Court may direct.

Neither Rule 9019 nor any other section of the Code explicitly sets forth the standards by

which a court is to evaluate a proposed settlement for approval. However, the standards for

approval of settlements in bankruptcy cases are well established in precedent, focusing upon
Case 1-1/-4001ls0-nhAl Doc lili Filed Oo/Us/ly Entered Qo/Os/1y Lolo0l4o

whether the proposed settlement is reasonable and in the best interests of creditors. In Protective
Committee for Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414,
reh’g denied, 391 U.S. 909 (1968), the seminal case on approval of settlements in bankruptcy
cases, the Supreme Court concluded that the trial court must make an informed, independent
judgment as to whether a settlement is fair and equitable, stating,
There can be no informed and independent judgment as to whether a
proposed compromise is fair and equitable until the bankruptcy judge has
appraised himself of all facts necessary for an intelligent and objective opinion of
the probabilities of ultimate success should the claim be litigated. Further, the
judge should form an educated estimate of the complexity, expense, and likely
duration of such litigation, the possible difficulties of collecting on any judgment
which might be obtained, and all other factors relevant to a full and fair assessment
of the wisdom of the proposed compromise. Basic to this process in every
instance, of course, is the need to compare the terms of the compromise with the
likely rewards of litigation.
Id., 309 US. at 424 (citations omitted).
11. | The United States Court of Appeals for the Second Circuit has stated
that the responsibility of the judge “is not to decide the numerous questions of law and fact raised
by appellants, but rather to canvass the issues and see whether the statement ‘fall(s) below the
lowest point in the range of reasonableness.’ ” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir.
1983) cert. denied sub nom. Cosoffv. Rodman, 464 U.S. 822 (1983). See, Nellis v. Shugrue, 165
B.R. 115, 121-22 (S.D.N.Y. 1994); In re Purofield Down Products Corp., 150 B.R. 519, 522-23
(S.D.N.Y. 1993); In re Crowthers McCall Pattern, Inc., 120 B.R. 279, 287 (Bankr. S.D.N.Y.
1990); In re Carla Leather, Inc., 44 B.R. 457, 470 (Bankr. S.D.N.Y. 1984), aff'd, 50 B.R. 764
(S.D.N.Y. 1984), The assessment of a settlement only requires identification of the issues in

controversy ‘“‘so that the bounds of reasonableness can be seen with some clarity.” Carla Leather,

44 B.R. at 470.
Case 1-1/-40015-nhl Doc lit Filed Vo/Os/ly Entered OO/Os/ly Loin0i4o0

12.‘ In considering a proposed settlement, the court should be guided by a lenient
standard, consistent with the theory that “little would be saved by the settlement process if (in
order to approve a settlement) bankruptcy courts (were required to conduct)... an exhaustive
investigation and determination of the underlying claims” in order to approve a settlement.
Purofield Down Products, 150 B.R. at 522.

13. In deciding whether a proposed compromise is fair and equitable, reasonable, and
in the best interests of creditors, courts in the Second Circuit follow the analysis first articulated
by the Supreme Court in Anderson, as developed and applied by the case law. Thus, courts judge
a proposed settlement based upon a consideration of some or all of the following factors:

(i) __ the relative benefits to be received by creditors under the proposed
settlement;

(ii) the likelihood of success in the litigation compared to the present
and future benefits offered by the proposed settlement;

(iii) the prospect of complex and protracted litigation if settlement is not
approved;

(iv) the attendant expense, inconvenience and delay of litigation;

(v) the probable difficulties of collecting on any judgment that might be
obtained;

(vi) the competency and experience of counsel who support the
proposed settlement;

(vii) the extent to which the settlement is the product of arm’s length
bargaining, and not the product of fraud or collusion;

(viii) the nature and breadth of any releases to be issued as a result of the
proposed settlement; and

(ix) the paramount interest of the creditors and proper deference to their
reasonable views.

See City of Detroit v. Ginnell Corp., 495 F.2d 448, 463 (2d Cir. 1974); In re Ionosphere Clubs,
Case 1-1/-4001ls0-nhAl Doc lili Filed Oo/Us/ly Entered Qo/Os/1y Lolo0l4o

Inc., 156 B.R. 414, 427 (S.D.N.Y. 1993); Purofield Down Products, 150 B.R. at 522;
International Distribution Centers, 103 B.R. at 422; In re Fugazy, 150 B.R. 103, 106 (Bankr.
S.D.N.Y. 1993); Drexel I, 134 B.R. at 497; In re Drexel Burnham Lambert Group, Inc., 134 B.R.
499, 506 (Bankr. S.D.N.Y. 1991) (“Drexel Il); Crowthers McCall, 120 B.R. at 287; Texaco, 84
B.R. at 901; Jn re Lion Capital Group, Inc., 49 B.R. 163, 175 (Bankr. S.D.N.Y. 1985); Carla
Leather, 44 B.R. at 466; Marshall v. Stein, 33 B.R. at 43; In re W.T. Grant Co., 4 B.R. 53, 69
(Bankr. S.D.N.Y.) aff'd, 699 F.2d 599 (2d Cir. 1983), cert. denied sub nom.

14. The Debtors respectfully submit that application of the relevant factors to this case
shows that the settlement falls above the lowest point in the range of reasonableness and should
be approved as fair and equitable.

15. The Settlement Agreement is the product of arms-length negotiations between the
Debtors and experienced and competent counsel and is not the product of fraud or collusion. The
parties to the Settlement Agreement reached the settlement after court ordered mediation with the
Mediator.

16. | The Debtors submits that the best interest of this estate will be served by approval
of the Settlement Agreement. The Debtors are likely to lose COTMF’s motion for relief of the
stay which would result in repossession of the Medallions by COTMF and very likely no
recovery against the Defendants in this adversary proceeding because of COTMF’s claims against
the Defendants. The Settlement Agreement resolves all the issues in the Debtors’ cases and
effectively gives the Debtors a recovery of more than $10 million in this adversary proceeding, all
without the costs and risks of the Debtors’ chapter 11 cases and the costs and risks of this
adversary proceeding. Approval of the Settlement Agreement will result in this adversary

proceeding being withdrawn with prejudice and without costs, see affirmation of Robert Piken,
Case 1-1/-4001ls0-nhAl Doc lili Filed Oo/Us/ly Entered Qo/Os/1y Lolo0l4o

Esq., annexed as Exhibit B. Accordingly, the Debtors respectfully submit that the Settlement
Agreement is fair, reasonable, and in the best interest of the Debtors’ estates, and should be
approved.
17. A proposed order approving the Settlement Agreement is annexed as Exhibit C.
WHEREFORE, the Debtors respectfully requests that this Court approve the Settlement

Agreement, and grant such further relief as is just and proper.

 

Dated: Brooklyn, New York ROSENBERG, MUSSO & WEINER, LLP
June 3, 2019 Attorneys for the Vz
By:___/s/ /:
Bruce Weinér

26 Court Street, Suite 2211
Brooklyn, New York 11242
(718) 855-6840
